COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER OF ABATEMENT

Appellate case name:       Jennifer H. Zarnfaller v. The State of Texas

Appellate case number:     01-15-00881-CR

Trial court case number: 1370846

Trial court:               179th District Court of Harris County

       The complete record was filed in this appeal on January 21, 2016. Appellant’s brief was
due on February 22, 2016. See TEX. R. APP. P. 38.6(a). After the Clerk of this Court notified
appellant that the time for filing a brief had expired and appellant filed a motion for an extension
of time, this Court extended the time to file appellant’s brief to April 22, 2016. On April 27,
2016, the Clerk of this Court notified appellant that her brief was late and, absent a satisfactory
response within t10 days, the Court might be required to order the trial court to conduct a hearing
pursuant to rule 38.8. See TEX. R. APP. P. 38.8(b)(2), (3). Appellant has not responded.
       We, therefore, abate the appeal and remand for the trial court to immediately conduct a
hearing at which a representative of the Harris County District Attorney’s Office and appellant’s
counsel, Joseph Salhab, shall be present. TEX. R. APP. P. 38.8(b)(2). Appellant shall also be
present for the hearing in person or, if appellant is incarcerated, at the trial court’s discretion,
appellant may participate in the hearing by closed-circuit video teleconferencing.1
       The trial court is directed to:
       (1)     determine whether appellant wishes to prosecute the appeal;
       (2)     if appellant wishes to prosecute the appeal, determine whether good cause exists
               to relieve Joseph Salhab of his duties as appellant’s counsel;
       (3)     if good cause exists, enter a written order relieving Joseph Salhab of his duties as
               appellant’s counsel, including in the order the basis for and finding of good cause,
               and appoint substitute appellate counsel at no expense to appellant;

1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On appellant’s request, appellant and her counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
       (4)     make any other findings and recommendations the trial court deems appropriate;
               and
       (5)     enter written findings of fact, conclusions of law, and recommendations as to
               these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp. 2013); TEX.
R. APP. P. 38.8(b).
        The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court within 30 days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and recommendations with this
Court within 30 days of the date of this order. If the hearing is conducted by video
teleconference, a certified video recording of the hearing shall also be filed in this Court within
30 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the reporter’s record of the hearing are filed in this Court. The court coordinator of
the trial court shall set a hearing date and notify the parties and the Clerk of this Court of such
date.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: May 24, 2016